UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7538


JASON L. AMIN-BEY, Now Being, By Faith-Based Monen
Correction, Holy Pharoah Maikha’ Elohim Rusul’ Alu-Admiral
Ala’ad-Din Lunariel Solariel Al’Ahezaah El-Bey., Ed. D.,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:14-cv-00553-TSE-TCB)


Submitted:   February 20, 2015            Decided:   March 5, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason L. Amin-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jason     L.    Amin-Bey      appeals     the    district     court’s     order

dismissing      his     42     U.S.C.    § 1983    (2012)      complaint      without

prejudice pursuant to Fed. R. Civ. P. 41(b).                    We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for   the    reasons    stated      by   the   district    court.     Amin-Bey     v.

United      States,    No.    1:14-cv-00553-TSE-TCB        (E.D.    Va.   Sept.   26,

2014).       We dispense with oral argument because the facts and

legal    contentions         are   adequately     presented    in   the    materials

before   this    court       and   argument    would   not    aid   the   decisional

process.

                                                                            AFFIRMED




                                           2